Title: To Thomas Jefferson from Madame de Corny, 25 April 1805
From: Corny, Madame de
To: Jefferson, Thomas


                  
                     paris le 25 avril. 1805
                     
                  
                  je vous prie, monsieur, de recevoir mes Complimens Sur la réelection qui vous nomme president des Etats unis, c’est bien la nation qui vous choisit puisque toutes les voix etoient pour vous, jaurois facilement prevu ce resultat, et davance je pouvois vous adresser mes felicittations, je donne un Soupir a montechello
                  Vous ete Si loin des petits interêts que je ne craint point de vous parler de Mde churche Sa Santé deperits, elle a eprouvé des pertes si Sensible et si repettée que tout mon desir est de la voir Seloigner pour quelques tems, Sa tristesse est Si grande que je ne craint plus pour elle mon extrême solitude, jay fini avec le monde, elle a, a Sen plaindre. notre reunion peut luy etre utille parler a un homme detat des interet de mon Coeur c’est un hommage que je rend a sa bonté joignez y, je vous en prie, celuy de tous les sentiments destime et damitie que je vous ai Voué, et qui ne cesseront jamais.
                  
                     
                        de Corny 
                     
                  
               